Wright, J.,
concurring. I concur in the majority opinion only because the majority carefully refuses to consider as admitted the hospital’s leave of absence policy as articulated in the letter that was attached to appellant’s complaint. Had the leave of absence policy been deemed as undisputed it would have been sufficient to support a motion to dismiss for failure to state a claim because such policy is based solely upon the duration of the employee’s absence from the firm. This policy does not discriminate on any basis. Thus, I concur in this narrowly drafted opinion.